Case 3:19-cv-01923-W-KSC Document 24-4 Filed 01/15/21 PageID.698 Page 1 of 2



 1    MATTHEW L. GREEN, Bar No. 227904
      matthew.green@bbklaw.com
 2    WHITNEY R. BLACKHURST, Bar No. 295239
      whitney.blackhurst@bbklaw.com
 3    BEST BEST & KRIEGER LLP
      655 West Broadway, 15th Floor
 4    San Diego, California 92101
      Telephone: (619) 525-1300
 5    Facsimile: (619) 233-6118
 6    Attorneys for Defendant
      OMNI HOTELS MANAGEMENT
 7    CORPORATION
 8
 9                                UNITED STATES DISTRICT COURT
10                             SOUTHERN DISTRICT OF CALIFORNIA
11
12    ALLEN HARVEY ABOLAFIA,                       Case No. 19-cv-01923-W-KSC
                                                   Judge: Hon. Thomas J. Whelan
13                       Plaintiff,
                                                   REQUEST FOR JUDICIAL NOTICE
14              v.                                 IN SUPPORT OF MOTION FOR
                                                   SUMMARY JUDGMENT
15    OMNI HOTELS MANAGEMENT
      CORPORATION; and DOES 1 TO                   Date: March 1, 2021
16    20, inclusive,                               Dept.: Courtroom 3C (3rd Floor)
17                       Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                                          REQ. FOR JUDICIAL NOTICE IN SUPP. OF
     61746.00003\33075645.1                  -1-                            MOT. FOR SUMM. J.
                                                                             19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-4 Filed 01/15/21 PageID.699 Page 2 of 2



 1            Defendant Omni Hotels Management Corporation respectfully requests that
 2   the Court take judicial notice of the following matters pursuant to Rule 201 of the
 3   Federal Rules of Evidence.
 4            1.        Notice of Removal of Action Under 28 U.S.C. § 1441(b) Diversity,
 5   Allen Harvey Abolafia v. Omni Hotels Management Corporation, United States
 6   District Court, Southern District of California, Case No. 19-cv-01923-W-KSC, filed
 7   October 2, 2019, which is on file as Documents 1, 1-1, and 1-2.
 8            2.        First Amended Answer, Allen Harvey Abolafia v. Omni Hotels
 9   Management Corporation, United States District Court, Southern District of
10   California, Case No. 19-cv-01923-W-KSC, filed April 27, 2020, which is on file as
11   Document 12.
12
      Dated: January 15, 2021                        BEST BEST & KRIEGER LLP
13
14
                                                     By: /s/ Matthew L. Green
15                                                     MATTHEW L. GREEN
                                                       WHITNEY R. BLACKHURST
16                                                     Attorneys for Defendant
                                                       OMNI HOTELS MANAGEMENT
17                                                     CORPORATION
18
19
20
21
22
23
24
25
26
27
28
                                                           REQ. FOR JUDICIAL NOTICE IN SUPP. OF
     61746.00003\33075645.1                    -2-                           MOT. FOR SUMM. J.
                                                                              19-cv-01923-W-KSC
